Citation Nr: 0834719	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1986.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
rendered by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his claim for entitlement to 
service connection for hypertension.  The veteran was denied 
service connection for hypertension in March 2002.  The 
veteran did not perfect an appeal to that decision and it 
became final.  In November 2002, the veteran indicated that 
he wished to reinstate his claim for service connection for 
hypertension.  A deferred rating decision dated in February 
2003 noted that the veteran should be advised on what 
documentation was needed to reconsider his claim for service 
connection.  A letter was sent out to the veteran citing the 
above in February 2003.  

A review of the record discloses that the veteran has not 
been given sufficient Veterans Claims Assistance Act of 2000 
(VCAA) notice.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  In the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Although a letter was sent to the veteran 
in February 2003 discussing reconsideration of his claim for 
service connection, the Board finds that the letter was 
insufficient to comply with Kent.  Thus, the Board has 
concluded that a remand is warranted so that the veteran can 
receive proper VCAA notice.   

Accordingly, the case is REMANDED for the following action:

Send the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that describes the basis of the 
RO's March 2002 denial of the claim of 
entitlement to service connection for 
hypertension, and the evidence necessary 
to substantiate the element or elements of 
the claim.  The notice should also 
describe the bases of the RO's September 
2003 rating decision which declined to 
reopen the veteran's claim.  Any 
additional evidence pertinent to the 
veteran's claim received by the RO should 
be associated with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




